Per Curiam.
In this cause the state board of law examiners, upon investigating charges that Gerard Ryzek was guilty of unprofessional conduct as an attorney at law, has filed the evidence taken, together with its report and recommendation, as provided by law and the rules of court. It recommends that respondent be suspended from the practice of law for a period of sixty days.
Admitting the respect due to the board and the force of its recommendations, we are constrained not to adopt its view in this instance. Upon a consideration of all the evidence, which consists largely of depositions and documents, together, with the arguments-of respective counsel, we are satisfied the charges are not sustained and the proceedings should be dismissed.
It is so ordered.